COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of A. S., a Child

Appellate case number:      01-18-00985-CV

Trial court case number:    2017-00333J

Trial court:                313th District Court of Harris County

       Appellant, L.G. aka L.S. aka L.S., has filed an unopposed motion for a second
extension of time to file her brief. The motion is granted. Appellant’s brief is due to be
filed with this Court no later than Friday, January 18, 2019. See TEX. R. APP. P.
28.4(a), 38.6(d).
       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of October
30, 2018, the date the notice of appeal was filed, so far as reasonably possible. See TEX.
R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (West
2013). Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd____
                    Acting individually  Acting for the Court

Date: ___January 10, 2019___